Exhibit 10.19
WORKING CAPITAL COMMERCIAL NOTE
IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION
WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND
ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.
Date: August 6, 2008 (“Closing Date”)
Borrower: Horne International, Inc., a Delaware corporation (“Borrower”)

             
Borrower’s Address:
  2677 Prosperity Avenue, Suite 300                        
 
  airfax, VA 22031                                        

Lender: Darryl K. Horne (“Lender”)

     
Lender’s Address:
   
 
   
 
   
 
   

Loan Amount: Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00)
(“Loan Amount”)
     For Value Received, the Borrower promises to pay to the order of Lender,
his successors and assigns, at the above address or such other address as Lender
may in writing designate, without offset, in U.S. Dollars, and in immediately
available funds, the Loan Amount shown above, or the total of all amounts
advanced under this commercial note and any modifications, renewals, extensions
or replacements thereof (this “Note”) if less than the full Loan Amount is
advanced, plus interest and any other amounts due, upon the terms specified
below.
     1. Interest. Interest will accrue on an actual/360 basis (on the actual
number of days elapsed over a year of 360 days). Interest shall accrue from the
date of disbursement on the unpaid principal balance and shall continue to
accrue until this Note is paid in full. Subject to the foregoing, interest per
annum payable on this Note (the “Rate”) shall be eight and one-half percent (8%)
per annum fixed for the term of the loan; provided, however, that if any
installment of interest or payment of principal and interest accrued and due at
maturity remains unpaid and past due on the fifteenth (15th) day after the due
date of such payment, the Borrower agrees to pay a late charge of five percent
(5%) of the amount which is past due. Upon the occurrence of an event of
default, as of the date of such event of default, the Lender shall be entitled
to interest on the unpaid principal balance of this Note at a default rate of
three percent (3%) above the Rate (“Default Rate”) until the indebtedness is
paid in full.
     2. Repayment Terms and Maturity Date. Principal and interest shall be
repaid in one installment within 5 days of the receipt of the JLL DEA receivable
by Horne International, Inc..
     3. Prepayment. The Loan may be prepaid in full or in part, without premium
or penalty, at any time.
     4. Collateral. Payment of this Note is hereby is secured by a lien against
the outstanding JLL DEA receivable.

 



--------------------------------------------------------------------------------



 



     5. Loan Purpose. The Borrower warrants and represents that the loan
evidenced by this Note is being made solely for the purpose of acquiring or
carrying on a business, professional or commercial activity or acquiring real or
personal property as an investment (other than a personal investment) or for
carrying on an investment activity (other than a personal investment activity).
     6. Representations and Warranties. This Note has been duly executed and
delivered by Borrower, constitutes Borrower’s valid and legally binding
obligations and is enforceable in accordance with its terms against Borrower.
The execution, delivery and performance of this Note and the consummation of the
transaction contemplated will not, with or without the giving of notice or the
lapse of time, (a) violate any material law applicable to Borrower, (b) violate
any judgment, writ, injunction or order of any court or governmental body or
officer applicable to Borrower, (c) violate or result in the breach of any
material agreement to which Borrower is a party, nor (d) violate Borrower’s
charter or bylaws as applicable. No consent, approval, license, permit or other
authorization of any third party or any governmental body or officer is required
for the valid and lawful execution and delivery of this Note.
     7. Default, Acceleration and Setoff. An “event of default” shall occur
hereunder upon the occurrence of any one or more of the following events or
conditions:
     (a) the failure by the Borrower to pay when due, whether by acceleration or
otherwise or at the Maturity Date, any amount owed under this Note;
     (b) the failure of the Borrower to perform any covenant, promise or
obligation contained in this Note, in the mortgage securing this Note or any
other agreement to which the Borrower and the Lender are parties;
     (c) the breach of any of the Borrower’s representations or warranties
contained in this Note;
     (d) the declaration of incompetency, dissolution, liquidation, merger,
consolidation, termination or suspension of usual business of the Borrower;
     (e) the insolvency or inability of the Borrower to pay debts as they
mature; the Borrower’s application for the appointment of a receiver or the
filing of a petition or the commencement of a proceeding by or against the
Borrower under any provision of any applicable Bankruptcy Code or other
insolvency law or statute, or any assignment for the benefit of creditors by or
against any Obligor;
     (f) the sale or transfer by the Borrower of all or substantially all of the
Borrower’s assets other than in the ordinary course of business;
     The Lender shall not be obligated to fund this Note or make any advance or
further advance under this Note if an event of default exists or would exist if
such funding occurred or such advance made. Upon the occurrence of an event of
default, the Lender shall, at its option, have the remedies provided herein and
by any other agreement between the Lender and the Borrower or under applicable
law, including without limitation, declaring the entire outstanding principal
balance, together with all interest thereon and any other amounts due under this
Note, to be due and payable immediately without presentment, demand, protest, or
notice of any kind, except notice required by law.

2



--------------------------------------------------------------------------------



 



     Upon the occurrence of an event of default under section (f) above, the
entire outstanding principal balance, together with all interest thereon and any
other amounts due under this Note, shall automatically become due and payable
without presentment, demand, protest, or notice of any kind except notice
required by law, and the Lender’s obligation to make advances under this Note
shall automatically terminate without notice or further action by the Lender.
     8. Other Costs. The Borrower agrees to pay the following: (a) all expenses,
including, without limitation, any and all costs incurred by the Lender related
to default, all court costs and out-of-pocket collection expenses and reasonable
attorneys’ fees, whether suit be brought or not, incurred in collecting this
Note; (b) all costs incurred in evaluating, preserving or disposing of the
Collateral granted as security for the payment of this Note, including the cost
of appraisals, appraisal updates, reappraisals or environmental inspections
which the Lender from time to time in its sole discretion may deem necessary;
(c) any premiums for property insurance purchased on behalf of the Borrower with
respect to the Collateral; (d) any expenses or costs incurred in defending any
claim arising out of the execution of this Note or the obligation which it
evidences; and (e) any other charges permitted by applicable law. The Borrower
agrees to pay such amounts on demand or, at the Lender’s option, such amounts
may be added to the unpaid balance of the Note and shall accrue interest at the
stated Rate.
     9. Waivers. The Borrower waives presentment, demand, protest, notice of
protest and notice of dishonor and waive all exemptions, whether homestead or
otherwise, as to the obligations evidenced by this Note, and waives any
discharge or defenses based on suretyship or impairment of Collateral or of
recourse. The Borrower waives any rights to require the Lender to proceed
against any other person before proceeding against the Borrower.
     10. Judgment by Confession. THE BORROWER HEREBY DULY CONSTITUTES AND
APPOINTS                                                        and
                                                        AS THE TRUE AND LAWFUL
ATTORNEY-IN-FACT FOR THE BORROWER IN ANY PLACE AND STEAD, AND UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, TO CONFESS JUDGMENT AGAINST THE BORROWER IN
THE CIRCUIT COURT FOR FAIRFAX COUNTY, VIRGINIA, UPON THIS NOTE AND ALL AMOUNTS
OWED HEREUNDER, HEREBY RATIFYING AND CONFIRMING THE ACTS OF SAID
ATTORNEY-IN-FACT AS IF DONE BY THE BORROWER, EXPRESSLY WAIVING BENEFIT OF ANY
HOMESTEAD OR OTHER EXEMPTION LAWS.
     11. Waiver of Jury Trial. THE BORROWER AND THE LENDER HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN
EQUITY, BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE
AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO OR ACCEPT TO THIS NOTE. FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NEITHER THE LENDER OR ANY REPRESENTATIVE OR AGENT
OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION.

3



--------------------------------------------------------------------------------



 



     12. Hold Harmless. Borrower hereby indemnifies and agrees to hold the
Lender and his agents harmless from and against all claims, damages, liabilities
(including reasonable attorneys’ fees and legal expenses), causes of action,
actions, suits and other legal proceedings (collectively, “Claims”) in any
matter relating to or arising out of this Note or any loan document executed in
connection with this Note, or any act, event or transaction related thereto or
to the Collateral. Borrower shall immediately provide the Lender with written
notice of any such Claim. Upon request of the Lender, the Borrower shall defend
the Lender from such Claims, and pay the attorneys’ fees, legal expenses and
other costs incurred in connection therewith, or in the alternative, the Lender
shall be entitled to employ its own legal counsel to defend such Claims at
Borrower’s sole expense.
     13. Miscellaneous. All amounts received by the Lender shall be applied to
expenses, late fees and interest before principal or in any other order as
determined by the Lender, in it sole discretion, as permitted by law. Any
provision of this Note which is prohibited or unenforceable shall be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Note. No amendment, modification, termination or
waiver of any provision of this Note, nor consent to any departure by the
Borrower from any term of this Note, shall in any event be effective unless it
is in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure or delay on the part of the Lender to exercise any right,
power or remedy under this Note shall be construed as a waiver of the right to
exercise the same or any other right at any time. The captions of the paragraphs
of this Note are for convenience only and shall not be deeded to constitute a
part hereof or used in construing the intent of the parties. All
representations, warranties, covenants and agreements contained herein or made
in writing by the Borrower in connection herewith shall survive the execution
and delivery of this Note and any other agreement, document or writing relating
to or arising out of any of the foregoing. All notices or communications given
to the Borrower or the Lender pursuant to the terms of this Note shall be in
writing and may be given to the respective address of the Borrower or the Lender
at the address as stated above unless notification of a different address is
given in writing. Unless otherwise specifically provided herein to the contrary,
such written notices and communications shall be delivered by hand or overnight
courier service, or mailed by first class mail, postage prepaid, addressed to
the Borrower or the Lender at the address referred to herein. Any written notice
delivered by hand or by overnight courier service shall be deemed given or
received upon receipt. Any written notice delivered by U.S. Mail shall be deemed
given or received on the third (3rd) business day after being deposited in the
U.S. Mail. Notwithstanding any provision of this Note or any loan document
executed in connection with this Note to the contrary, the Borrower and the
Lender intend that no provision of this Note or any loan document executed in
connection with this Note be interpreted, construed, applied, or enforced in a
way that will permit or require the payment or collection of interest in excess
of the highest rate of interest permitted to be paid or collected by the laws of
the jurisdiction indicated below, or federal law if federal law preempts the law
of such jurisdiction with respect to this transaction (the “Maximum Permitted
Rate”). If, however, any such provision is so interpreted, construed, applied,
or enforced, Borrower and the Lender intend (a) that such provision
automatically shall be deemed revised so as to require payment only of interest
at the Maximum Permitted Rate; and (b) if interest payments in excess of the
Maximum Permitted Rate have been received, that the amount of such excess shall
be deemed credited retroactively in reduction of the then-outstanding principal
amount of this obligation, together with interest at the Maximum Permitted Rate.
In connection with all calculations to determine the Maximum Permitted Rate, the
Borrower and the Lender intend (a) that all charges be excluded to the extent
they are properly excludable under the usury laws of Virginia, as they from time
to time are determined to apply to this obligation; and (b) that all charges
that may be spread in the manner provided by statute of the jurisdiction
indicated or any similar law, be so spread.

4



--------------------------------------------------------------------------------



 



     14. Controlling Law. This Note shall be governed by and construed and
enforced under the laws of the Commonwealth of Virginia without giving effect to
the principles of conflicts of laws thereof; provided, however, that foreclosure
of the lien of the mortgage shall be governed by the laws of the State of
Florida. Unless applicable law provides otherwise, in the event of any legal
proceeding arising out of or related to this Note, the Borrower consents to the
jurisdiction and venue of any court located in the Commonwealth of Virginia.
     WITNESS the following signatures and seals.

              BORROWER:
  LENDER:

 
            Horne International, Inc., a Delaware corporation   Darryl K. Horne
 
           
 
           
By:
      By:    
 
       
Name:
      Name:    
 
       
Title:
      Title:    
 
       

Note

5